Case 1:20-cv-00139-PAB-NYW Document 65 Filed 06/26/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00139-PAB-NYW

  CHRISTOPHER MATTHEWS,

         Plaintiff,

  v.

  ALEXANDER CANDIE,
  MICHAEL ZAMORA,
  JAY SMITH,
  STATEWIDE SECURITY UNIT, LLC,
  ECLIPSE EVENT CENTER CORPORATION, and
  STEVE MESTAS d/b/a AIRTIGHT BOXING,

         Defendants.

                 ORDER DENYING MOTION FOR SUBSTITUTE SERVICE

  Magistrate Judge Nina Y. Wang

         This matter comes before this court on Plaintiff Christopher Matthews’s (“Plaintiff” or

  “Mr. Matthews”) Partially Opposed Motion to Permit Substituted Service on Defendant Statewide

  Security Unit, LLC (the “Motion for Substitute Service” or “Motion”), filed June 23, 2020. [#57].

  The presiding judge, the Honorable Philip A. Brimmer, referred this Motion to the undersigned

  pursuant to 28 U.S.C. § 636(b) and the Memoranda dated June 23, 2020. [#58]. Upon review of

  the Motion and attached exhibits, and the applicable case law, this court DENIES without

  prejudice the Motion for Substitute Service.

                                         BACKGROUND

         The events giving rise to this matter occurred on November 16, 2018, when Mr. Matthews

  and his girlfriend attended the “Proving Grounds” boxing match at the Eclipse Event Center. [#15

  at ¶ 31]. Following reports of a disturbance caused by Mr. Matthews, Defendants Zamora, Smith,
Case 1:20-cv-00139-PAB-NYW Document 65 Filed 06/26/20 USDC Colorado Page 2 of 6




  and Candie, who were providing security for the boxing match, approached Mr. Matthews and

  asked him to leave. See [id. at ¶¶ 32-37]. While escorting Mr. Matthews from the boxing match,

  Defendant Candie allegedly placed Mr. Matthews in a “full-nelson hold” and twice tried to ram

  Mr. Matthews into the glass exit door. See [id. at ¶¶ 43-58]. At some point, Defendant Candie

  fell on Mr. Matthews because the exit door would not open, resulting in Mr. Matthews breaking

  his right leg and severing an artery in his leg due to shattered glass. See [id. at ¶¶ 59-61, 63-65].

  Defendants Zamora and Smith witnessed the altercation but did not intervene or stop the

  altercation. See [id. at ¶¶ 38-39, 45-46, 50, 52, 57-58].

         Emergency Medical Services transported Plaintiff to Denver Health; on the way, he twice

  required resuscitation. See [id. at ¶¶ 66-67]. Mr. Matthews’s injuries were so severe that doctors

  placed him in the Intensive Care Unit (“ICU”).” [Id. at ¶¶ 68-69]. Nearly eight months after the

  incident, Mr. Matthews continued to suffer from an open wound on his right leg and was

  contemplating amputation. See [id. at ¶ 70].

         Mr. Matthews initiated this civil action on January 17, 2020. [#1]. In his operative

  Amended Complaint, Plaintiff asserts claims for: (1) excessive force pursuant to 42 U.S.C. § 1983

  against Defendant Candie; (2) failure to intervene pursuant to 42 U.S.C. § 1983 against Defendants

  Zamora and Smith; (3) willful and wanton negligence against Defendants Eclipse Event Center

  and Airtight Boxing; (4) negligent hiring, supervision, and retention against Defendants Airtight

  Boxing and Statewide Security Unit, LLC; (5) vicarious liability and respondeat superior against

  Defendant Statewide Security Unit, LLC; and (6) premises liability against Defendants Statewide

  Security Unit, LLC and Airtight Boxing. See [#15]. 1 This court has stayed setting this matter for



  1
    On May 29, 2020, the undersigned recommended granting Plaintiff leave to file a Second
  Amended Complaint which removed Defendant Statewide Security Unit, LLC from Plaintiff’s
  premise liability claim and instead added Defendant Eclipse Event Center to that claim. See [#49].
                                                    2
Case 1:20-cv-00139-PAB-NYW Document 65 Filed 06/26/20 USDC Colorado Page 3 of 6




  a Scheduling Conference and entering a Scheduling Order until Chief Judge Brimmer has disposed

  of Defendants Zamora and Smith’s Motion to Dismiss. See [#35].

         Presently before this court is Plaintiff’s Motion for Substitute Service, wherein Plaintiff

  seeks leave to serve his First Amended Complaint on Defendant Statewide Security, LLC

  (“Statewide”) through the sister and/or mother of Statewide’s registered agent Michael Nielsen.

  [#57 at 1-2]. Plaintiff indicates that Defendant Steve Mestas d/b/a Airtight Boxing (“Airtight

  Boxing”) opposes the Motion. 2 [Id. at 2].    Accordingly, I conclude it is appropriate to consider

  the Motion for Substitute Service without any further briefing. See D.C.COLO.LCivR 7.1(d).

                                        LEGAL STANDARD

         Rule 4(e) of the Federal Rules of Civil Procedure governs service of process upon

  individuals located within a federal judicial district. Fed. R. Civ. P. 4(e). Pertinent here, the Rule

  allows for service by methods approved by state law “where the district court is located or where

  service is made.” Id. 4(e)(1). For purposes of a limited liability company (“LLC”), Colorado law

  requires personal service on the LLC “by delivering a copy of [the summons] to the registered

  agent for service,” or to a manager if management is vested in managers, or a member if

  management is vested in the members. Colo. R. Civ. P. 4(e)(4)(C)-(D). Colorado law recognizes

  “service by mail or publication” but “only in actions affecting specific property or status or other

  proceedings in rem” and only after the serving party files a verified motion seeking permission to

  do so. Colo. R. Civ. P. 4(g). When service by mail or publication is not otherwise available, Rule

  4(f) provides for substitute service but likewise requires the serving party to file a motion




  That Recommendation remains pending and so the First Amended Complaint remains the
  operative pleading in this matter.
  2
   It is unclear how Airtight Boxing would have standing to object to substitute service on an
  unrelated business entity co-defendant, particularly when the case is in its preliminary stages.
                                                    3
Case 1:20-cv-00139-PAB-NYW Document 65 Filed 06/26/20 USDC Colorado Page 4 of 6




  requesting substitute service that demonstrates the serving party’s due diligence in attempting to

  serve the identified party. See id. 4(f). To accord with the Due Process Clause of the United States

  Constitution, Rule 4(f) requires a plaintiff to demonstrate that substituted service “is appropriate

  under the circumstances and reasonably calculated to give actual notice to the defendant.” Willhite

  v. Rodriguez-Cera, 274 P.3d 1233, 1240-41 (Colo. 2012) (quoting Colo. R. Civ. P. 4(f))

  (concluding that substitute service in the United States under Rule 4(f) was a permissible and valid

  way to serve a defendant residing in Mexico).

                                              ANALYSIS

         Substituted service pursuant to Rule 4(f) of the Colorado Rules of Civil Procedure is

  appropriate

         In the event that a party attempting service of process by personal service under
         section (e) is unable to accomplish service, and service by publication or mail is not
         otherwise permitted under section (g), the party may file a motion, supported by an
         affidavit of the person attempting service, for an order for substituted service. The
         motion shall state (1) the efforts made to obtain personal service and the reason that
         personal service could not be obtained, (2) the identity of the person to whom the
         party wishes to deliver the process, and (3) the address, or last known address of
         the workplace and residence, if known, of the party upon whom service is to be
         effected. If the court is satisfied that due diligence has been used to attempt personal
         service under section (e), that further attempts to obtain service under section (e)
         would be to no avail, and that the person to whom delivery of the process is
         appropriate under the circumstances and reasonably calculated to give actual notice
         to the party upon whom service is to be effective, it shall:

         (1) authorize delivery to be made to the person deemed appropriate for service, and

         (2) order the process to be mailed to the address(es) of the party to be served by
         substituted service, as set forth in the motion, on or before the date of delivery.
         Service shall be complete on the date of delivery to the person deemed appropriate
         for service.

  Colo. R. Civ. P. 4(f).

         Plaintiff seeks leave to serve Statewide through substituted service under Colo. R. Civ. P.

  4(f) by serving the sister and/or mother of Statewide’s registered agent and sole owner Michael

                                                    4
Case 1:20-cv-00139-PAB-NYW Document 65 Filed 06/26/20 USDC Colorado Page 5 of 6




  Nielsen. [#57 at 2]. Plaintiff explains he hired a private investigator to serve Statewide, whose

  registered address with the Colorado Secretary of State is a street address in Denver, Colorado.

  [Id.; #57-1]. According to the Declaration of Plaintiff’s private investigator Jennifer Flood (“Ms.

  Flood”), she unsuccessfully attempted service three times on Statewide: (1) at Statewide’s Denver

  address on January 27, 2020; (2) at a second Denver address, where an unknown male answered

  the door and stated Mr. Nielsen did not live at that address on January 29, 2020—Ms. Flood spoke

  to Mr. Nielsen by phone and he represented that he did not have his own phone and would not

  provide an address to Ms. Flood; and (3) at a third Denver address on June 5, 2020. See [#57-2].

  Ms. Flood further declares that a man named “Benjamin” stated Mr. Nielsen moved to Greeley,

  Colorado but did not know Mr. Nielsen’s address; however, Ms. Flood’s various searches for

  Statewide and Mr. Nielson, including vehicle searches, vehicles located on premises, family

  members, police records, telephone records, utility records, and other databases, revealed several

  overlapping residential addresses for Mr. Nielsen, which appeared intentionally misleading. See

  [id. at 1-2]. For this reason, Plaintiff requests substitute service on Mr. Nielsen’s sister and/or

  mother, both of whom live at the same address in Denver. [#57 at 3].

         Based on the foregoing, I respectfully conclude Mr. Matthews demonstrates his due

  diligence in attempting to personally serve Statewide. “‘Due diligence’ is commonly understood

  as ‘the diligence reasonably expected from, and ordinarily exercised by, a person who seeks to

  satisfy a legal requirement or to discharge an obligation.’” Owens v. Tergeson, 363 P.3d 826, 835

  (Colo. App. 2015) (quoting Black’s Law Dictionary 553 (10th ed. 2014)). However, due diligence

  is not the only showing required under Rule 4(f)—Mr. Matthews must establish that substituted

  service on the Mr. Nielsen’s sister and/or mother is “appropriate under the circumstances and

  reasonably calculated to give actual notice” to Mr. Nielsen and Statewide. Colo. R. Civ. P. 4(f).



                                                  5
Case 1:20-cv-00139-PAB-NYW Document 65 Filed 06/26/20 USDC Colorado Page 6 of 6




  Mr. Matthew’s merely states in his Motion, “Serving Mr. Nielsen’s sister or mother is appropriate

  under the circumstances and reasonably calculated to give actual notice to Defendant Statewide.”

  [#57 at 3]. Mr. Matthews provides no factual support for why this is true. There are no allegations

  that Mr. Nielsen’s sister or mother have any role with Defendant Statewide. Nor are there

  allegations that Mr. Nielsen resides with them or regularly visits them. Without more, this court

  concludes Mr. Matthews fails to satisfy his burden under Rule 4(f). See Minshall v. Johnston, 417

  P.3d 957, 962 (Colo. App. 2018) (concluding that Rule 4(f) is not satisfied merely by alleging that

  the designated person for substitute service will notify the party to be served of the suit, but rather

  by demonstrating through evidence that designated person is “reasonably calculated to give actual

  notice” of the suit to the defendant).

                                            CONCLUSION

         For the reasons stated herein, IT IS ORDERED that:

         (1)     Plaintiff’s Motion for Substitute Service [#57] is DENIED without prejudice.


  DATED: June 26, 2020                                           BY THE COURT:


                                                                 _________________________
                                                                 Nina Y. Wang
                                                                 United States Magistrate Judge




                                                    6
